                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                         3:20-cv-00457-MR

SHALOM SCOTT,                    )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                  ORDER
                                 )
C.D. WATSON,                     )
                                 )
              Defendant.         )
________________________________ )

      THIS MATTER is before the Court on a motion for extension of time

[Doc. 24], filed on Plaintiff’s behalf.

      On October 14, 2020, Plaintiff’s Complaint brought pursuant to 42

U.S.C. § 1983 survived initial review as to Plaintiff’s claims against

Defendant Watson for violation of his substantive due process rights, gross

negligence, excessive punishment, and deliberate indifference. [Doc. 11].

Plaintiff is currently incarcerated at Mecklenburg County Jail. Defendant

Watson answered Plaintiff’s Complaint and the Court entered a Pretrial

Order and Case Management Plan, which set the discovery deadline as

March 16, 2021 and the dispositive motions deadline as April 15, 2021.

[Docs. 16, 17].




        Case 3:20-cv-00457-MR Document 25 Filed 03/25/21 Page 1 of 3
       Recently before the Court was an unsigned letter written and filed on

behalf of Plaintiff ostensibly by another inmate at Mecklenburg County Jail.

[Doc. 22]. The Court struck this letter, advising Plaintiff that only he “may file

motions on his own behalf” for the reasons stated in that Order. [Doc. 23].

The Court “admonished [the Plaintiff] that he must file his own motions,

signed solely by him.” [Id.]. The Court further advised Plaintiff as follows:

              Any future pleadings filed or signed by anyone other
              than Plaintiff may also be stricken and/or referred to
              the North Carolina State Bar for a determination of
              whether others are engaging or attempting to engage
              in the unauthorized practice of law on Plaintiff’s
              behalf. Plaintiff may seek any assistance he needs
              in reading or physically writing his pleadings from his
              case manager or other inmates, but any such
              pleadings must be signed and submitted by the
              Plaintiff himself.

[Id. at 3].

       The instant motion seeks an unspecified extension of time “for pretrials

order and case management plan deadlines.” [Doc 24 (errors uncorrected)].

In the motion, the author states that he “wrote this motion for plaintiff Shalom

Scott because he had difficulties reading and writing because of a eye

disease he is sadated by mental health medications.”                    [Id. (errors

uncorrected)].     The instant motion, however, is written and signed by

someone other than the Plaintiff. [See id.]. The Court will, therefore, strike



                                         2

         Case 3:20-cv-00457-MR Document 25 Filed 03/25/21 Page 2 of 3
this motion. Again, even if Plaintiff needs and has help in writing documents

he submits to this Court, they must be signed by him and him alone.

                                  ORDER

     IT IS, THEREFORE, ORDERED that the motion [Doc. 24] is hereby

STRICKEN from the record in this matter.

     IT IS SO ORDERED.
                                 Signed: March 25, 2021




                                      3

        Case 3:20-cv-00457-MR Document 25 Filed 03/25/21 Page 3 of 3
